DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on April 6, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed January 6, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Step 5 states, “refrigerating the thermosealed second container” and there is no support in the present specification regarding a second container.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step 4 recites, “vacuum thermosealing the container with a protective atmosphere” and it is unclear what “with a protective atmosphere” means and encompasses. Does “protective atmosphere” refer to the packaging material or the use of a gas or something else?
Step 5 recites the limitation "refrigerating the thermosealed second container".  There is insufficient antecedent basis for this limitation in the claim. 
It is also unclear as to what exactly is to be refrigerated.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremzen, Paella Valenciana in view of Sunshine, Easy Better-Than-Takeout Chicken Fried Rice and Day et al., US 2018/0162569.
Regarding claim 2, Bremzen teaches a method comprising: stir-frying in a paella pan, over heat, sautéing meat until golden, removing from the pan and setting aside (3), obviously the meat will cool once removed from the heat. Stir-frying in the pan, garlic, onions, and tomatoes in virgin olive oil, for several minutes (4). Bremzen also adds roasted pepper strips (8). With two wooden spoons, mixing the meat, vegetables, spices, uncooked rice, broth, over medium-heat for about 8 to 10 minutes (4, 5). Bremzen further teaches the flavoring “comes from soffritto, a mixture of onion, garlic, and tomatoes cooked down until dark and jammy” and that all the flavors intensify and caramelize. Thus, it would have been obvious for one to scratch the bottom of the pan in order to distribute the flavorings. Bremzen also states a bouillon cube may be added (The Flavorings). 
Bremzen does not expressly disclose food coloring or the claimed temperature. However, to modify recipes with additional ingredient/technique is obvious and routine. Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. As such, it would have been obvious to one of ordinary skill to modify the method of Bremzen based on personal desires. 
Bremzen states preparing 6 to 8 servings but does not expressly disclose cooling and packing the meal for freezing. It is well known in the art for one to freeze prepared meals (leftovers) for later serving. 
Sunshine teaches a method of preparing stir-fried rice and states the meal can be kept “air tight in the fridge for up to 5 days or in the freezer for up to 4 months. Reheat gently as desired.” (Notes).  Normal temperature for a household freezer is known to be 0℉/-18℃. While Sunshine does not expressly disclose vacuum thermo-sealing, one having ordinary skill in the art would have recognized that vacuum sealing is well-known and commonly practiced in the art, especially with frozen products, to prolong shelf life. Therefore, it would have been obvious for one to store the meal of Bremzen in a vacuum-sealed container for the reason of maintaining the flavor until future use. 
Moreover, Day further teaches food preservation by the use of vacuum thermosealing in a container material (herein considered “with a protective atmosphere”) [Abstract, 0002-0004]. 
Thus, it would have been obvious for one to use the invention of Day to store the meal of Bremzen for the reason of preserving the meal for future use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799